Citation Nr: 0916165	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-22 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an eye disability.  

3.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chronic neck strain with herniated 
nucleus pulposus at C5-6 (neck disability).

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected chronic thoracic and lumbar strain 
(back disability).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from May 1993 to May 1999.

This matter is before the Board of Veterans' Appeals on an 
appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In July 2006, the Veteran indicated on her appeal form (VA 
Form 9) that she desired a hearing before a Traveling 
Veterans Law Judge.  However, in a statement received by the 
RO in January 2009, the Veteran stated that she wished to 
withdraw her request for a hearing.  See 38 C.F.R. 
§ 20.702(e) (2007).  Accordingly, the Board will proceed 
without further delay.


FINDINGS OF FACT

1.  The Veteran does not have tinnitus, or an eye disability, 
as the result of disease or injury that was present during 
her active military service.  

2.  The Veteran's service-connected chronic neck strain with 
herniated nucleus pulposus at C5-6, is shown to be productive 
of complaints of pain, but not forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or a combined range of motion of the cervical 
spine not greater than 170 degrees.  

3.  The Veteran's service-connected chronic thoracic and 
lumbar strain, is shown to be productive of complaints of 
pain, but not forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  


CONCLUSIONS OF LAW

1.  Tinnitus and an eye disability were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for service-connected chronic neck strain with 
herniated nucleus pulposus at C5-6, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 
(2008). 

3.  The criteria for an initial rating in excess of 10 
percent for service-connected chronic thoracic and lumbar 
strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran argues that service connection is warranted for 
tinnitus, and an eye disability.  In letters, received in 
April 2005, she stated that she had worn glasses since high 
school, but that during service she began to have "floating 
black spots" in her eyes, which she asserts may be areas 
where "the vitreous humor is drying up and pulling away from 
the retina."  She further stated that she had been 
experiencing tinnitus for the past year, and that it is 
related to her exposure to loud noise from machines during 
service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2008); see also 38 C.F.R. § 4.9 (2008); 
Beno v. Principi, 3 Vet. App. 439 (1992).

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  

The Veteran's service treatment reports include a 
prescreening form, dated prior to service in February 1993, 
which notes that she indicated that she wore glasses.  In 
March 1997, she was treated for complaints of a twitching OD 
(right eye), burning eyes, and a slight increase in 
photophobia.  The assessments noted photophobia, and allergic 
conjunctivitis.  A separation examination report is not of 
record.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2000 and 2008.  This evidence includes 
private reports from Nevada Eye & Ear, dated between 2000 and 
2001, which indicate that in June 2000, the Veteran 
complained of a black spot on her right eye that had been 
there three to four weeks, as well as itching and watering.  
An August 2000 report appears to note vitreous syneresis, 
"lattice," and recent ectopsia.  

A VA eye examination report, dated in August 2005, shows 
complaints of floaters in the right eye, and "possibly" the 
left eye.  The diagnosis notes physiological floaters with no 
evidence of posterior vitreous detachment or retinal holes or 
tears, lattice degeneration inferiorly in the left eye, with 
unrestricted visual fields and best corrected visual acuities 
of 20/15, both eyes.  

A VA audiological examination report, dated in August 2005, 
shows that the Veteran reported an inservice history of 
working 12 hours a day in a "computer room" without hearing 
protection, and indicates that she complained of tinnitus.  
The report indicates that hearing loss was not present, and 
that the etiology of the Veteran's tinnitus was unknown.  

VA progress notes, dated between 2002 and 2008, show a number 
of complaints of tinnitus in 2005.  

The Board finds that the claims must be denied.  The 
Veteran's service treatment reports do not show that she was 
ever treated for tinnitus, or any eye symptoms other than 
conjunctivitis in 1997, with no subsequent treatment during 
the remaining period of service, a period of over three 
years.  The earliest post-service medical evidence of 
tinnitus is dated no earlier than 2005.  This is 
approximately five years after separation from service.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 
2000) (holding that it was proper to consider a veteran's 
entire medical history in determining if service-connection 
is warranted, including a lengthy period of absence of 
complaints).

Although the Veteran was treated for complaints of 
"floaters" as early as June 2000, this is still over a year 
after separation from service, and at that time she reported 
that she had been experiencing her symptoms for only three to 
four weeks, providing evidence against her own claim.  
Furthermore, there is no competent evidence to show that 
tinnitus, or an eye disability, is related to the Veteran's 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claims, and that the claims 
must be denied.  The Veteran statements are outweighed by the 
service and post-service medical record, providing highly 
probative evidence against these claims, indicating problems 
that began after service. 

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that 
tinnitus, and an eye disability, were caused by service, 
which ended in 1999 (about 10 years ago).  In this case, 
while the Veteran is competent to report that she perceived 
ear and vision symptoms during service, she has stated that 
her tinnitus began in about 2004.  See Veteran's letter, 
received in April 2005.  In addition, when the Veteran's 
service treatment reports (which show no relevant treatment, 
other than as noted), and her post-service medical records 
are considered (which indicate that the earliest medical 
evidence of treatment for tinnitus is dated no earlier than 
2005, and that her eye symptoms began after service, and 
which do not contain competent credible evidence of a nexus 
between either of the claimed conditions and the Veteran's 
service), the Board finds that the medical evidence outweighs 
the Veteran's contentions that the claimed conditions are 
related to her service.   

The Veteran asserts that she is entitled to an initial rating 
in excess of 10 percent for service-connected chronic neck 
strain with herniated nucleus pulposus at C5-6, and an 
initial rating in excess of 10 percent for service-connected 
chronic thoracic and lumbar strain.  

With regard to the history of the disabilities in issue, see 
38 C.F.R. § 4.1 (2008), the Veteran's service treatment 
reports show a number of treatments for complaints of back 
pain between September and October of 1993, with notations of 
chronic low back pain.  There is no record of relevant 
treatment for about the next six years.  She received 
treatment for complaints of neck and back pain in 1999.  The 
post-service medical evidence shows some treatment for 
complaints of neck or back pain in 2000, and again in 2003.  

In October 2005, without obtaining etiological opinions, the 
RO granted service connection for service-connected chronic 
neck strain with herniated nucleus pulposus at C5-6, 
evaluated as 10 percent disabling, and chronic thoracic and 
lumbar strain, evaluated as noncompensable (0 percent 
disabling).  In each case, the RO assigned an effective date 
for service connection of April 20, 2005.  The Veteran 
appealed the issues of entitlement to higher initial ratings, 
and in June 2006, the RO increased the Veteran's rating for 
her chronic thoracic and lumbar strain to 10 percent, with an 
effective date of April 20, 2005 for the 10 percent rating.  

Since this increase did not constitute a full grant of the 
benefit sought, the increased initial rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The Veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical 
strain), is rated under the "General Rating Formula for 
Diseases and Injuries of the Spine."  

The General Rating Formula provides that an evaluation of 20 
percent rating is warranted for: Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The Board notes that as the Veteran is not shown to have 
intervertebral disc syndrome, the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes" is not for application.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides that, for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, and left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion for the 
cervical spine is 340 degrees, and the normal combined range 
of motion for the thoracolumbar spine is 240 degrees.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

The relevant medical evidence consists of VA reports dated 
between April 20, 2005 and 2008.  

With regard to the claim for chronic neck strain with 
herniated nucleus pulposus at C5-6, the Board notes that, 
overall, the evidence shows a number of complaints for 
cervical spine pain.  In addition, an October 2004 VA X-ray 
report contains an impression of normal cervical spine, and 
notes that there was no acute injury, and no significant 
degenerative changes.  An April 2005 magnetic resonance 
imaging (MRI) study contains an impression noting that no 
canal stenosis was seen, and that the image was moderately 
degraded due to motion.  A May 2005 MRI study contains an 
impression noting a left paracentral disc protrusion at C5-6 
with fairly severe narrowing of the left anterolateral aspect 
of the spinal canal, and minimal posterior disc protrusion on 
the left at C6-7 without significant canal or foraminal 
stenosis.  

The Board finds that all of these reports, overall, provide 
evidence against this claim, failing to provide a basis to 
increase the evaluation of the disabilities.  

The VA progress notes show the following: the range of motion 
in the cervical spine was described as "full" (July 2004, 
June 2005, and September 2006); and "good" (December 2004) 
(specific degrees of motion were not provided).  A May 2006 
progress note states that the Veteran's cervical spine had 
flexion to 70 degrees, extension to 20 degrees, rotation to 
80 degrees (bilaterally), and lateral bending to 20 degrees 
(bilaterally).  

A VA examination report, dated in August 2005, states that 
the Veteran's cervical spine had flexion to 45 degrees, 
extension to 45 degrees, 35 degrees of lateral flexion 
(bilaterally), and rotation to 45 degrees (left), and 40 
degrees (right).  The relevant assessment was chronic 
cervical strain, and HNP (herniated nucleus pulposus) C5-6.  

A VA examination report, dated in August 2008, states that 
the Veteran's cervical spine had flexion to 45 degrees, 
extension to 30 degrees, rotation to 35 degrees (right), and 
30 degrees (left), and 35 degrees of lateral extension 
(bilaterally), providing more evidence against this claim.  
The diagnosis was chronic cervical strain with herniated 
nucleus pulposus of C5-6.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5237 and the General Rating Formula.  The 
recorded ranges of motion for the cervical spine showing 
degrees of motion show that the Veteran's cervical spine has 
flexion to no less than 45 degrees, and a combined range of 
motion of no less than     210 degrees.  In addition, there 
is no evidence of ankylosis of the cervical spine.  Finally, 
with regard to associated neurological abnormalities, the 
Veteran has not been diagnosed with any neurological 
disorders that are currently shown to be related to her 
cervical spine disorder.  See General Rating Formula, Note 1.  

In this regard, the Veteran has complained of such symptoms 
as pain, numbness and tingling in her forearms.  The August 
2005 VA examination report  notes that she has no residual 
condition in her shoulders, and that no neurological deficits 
were expected.  A September 2006 VA progress note contains a 
notation of possible cervical radiculopathy versus carpal 
tunnel syndrome.  However, symptoms at that time were 
described as "minimal" and an assessment of cervical 
radiculopathy was never corroborated in the subsequently 
dated medical evidence.  The August 2008 VA examination 
report notes intact motor function, and intact sensation, in 
the bilateral upper extremities, 2+ reflexes, and 5/5 
strength, with no finding of a neurological disorder related 
to her cervical spine disorder.  She was noted to have a 
normal posture and spinal alignment, no obvious spasms, and 
an estimated 0 to 5 degrees loss of motion with flare-ups, 
but no expected loss of coordination, weakness, or 
fatigability.  The Board therefore finds that overall, the 
evidence does not show that the Veteran's cervical spine 
disorder is manifested by symptomatology that more nearly 
approximates the criteria for an evaluation of 20 percent 
under DC 5237, and that the preponderance of the evidence is 
against an initial 20 percent evaluation.  

With regard to the claim for an initial rating in excess of 
10 percent for service-connected chronic thoracic and lumbar 
strain, a May 2006 VA progress note states that the Veteran's 
lumbar spine had an "excellent" range of motion in all 
directions (specific degrees of motion were not provided), 
providing evidence against this claim.  

A VA examination report, dated in August 2005, shows that the 
Veteran complained of back pain.  This report states that the 
Veteran's thoracolumbar spine had flexion to 120 degrees, 
extension to 45 degrees, rotation to 45 degrees 
(bilaterally), and 45 degrees of lateral rotation 
(bilaterally).  The relevant assessment was chronic lumbar 
strain.  Associated X-ray reports for the lumbar spine, and 
the thoracic spine, dated in August 2005, both contain 
impressions noting that no abnormality was seen.  

A VA examination report, dated in August 2008, shows that the 
Veteran's lumbar spine had flexion to 90 degrees, extension 
to 25 degrees, rotation to 30 degrees (bilaterally), and 30 
degrees of lateral flexion (bilaterally).  The relevant 
assessment was chronic thoracolumbar strain.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5237 and the General Rating Formula.  The 
recorded ranges of motion for the thoracolumbar spine show 
that the Veteran's spine has flexion to no less than 90 
degrees, and a combined range of motion of no less than 235 
degrees.  The evidence is also insufficient to show muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In this regard, the August 
2005 VA examination report notes some spasms at the upper 
thoracic area, but normal spine architecture.  The August 
2008 VA examination report notes normal lumbar spine 
alignment, no obvious spasms, intact motor function T12-S1, 
and intact sensation.  With regard to associated neurological 
abnormalities, the Veteran has not been diagnosed with any 
neurological disorders that are currently shown to be related 
to her thoracic or lumbar spine disorders.  See General 
Rating Formula, Note 1.  The Board therefore finds that 
overall, the evidence does not show that the Veteran's low 
back disorder is manifested by symptomatology that more 
nearly approximates the criteria for an evaluation of 20 
percent under DC 5237, and that the preponderance of the 
evidence is against an initial 20 percent evaluation.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. §§ 3.102, 4.3 
(2008).  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in May 2005.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In 
this regard, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that where (as here) service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Id. at 491.  The Board 
has also considered the recent decision of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, Vazquez- Flores 
pertains to the requirements of 38 U.S.C.A. § 5103(a) for 
increased evaluation claims other than those based on initial 
evaluations.  Here, the claims involve initial evaluations, 
and as previously noted, the Court in Dingess held that in 
such cases section 5103(a) notice is not required, because 
the purpose that the notice was intended to serve has been 
fulfilled.  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran's service treatment reports, and VA and non-VA 
medical records have been obtained, and the Veteran has been 
afforded examinations.  The appellant and her representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to assist has prejudiced 
her in the adjudication of her appeal.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In reaching this decision, the Board has considered the 
Veteran's representative's argument that the notation in the 
August 2005 VA audiological examination report, that the 
etiology of the Veteran's tinnitus was "unknown," cannot be 
afforded probative value against the claim, citing Wisch v. 
Brown, 8 Vet. App. 139 (1995).  The representative further 
argued that a remand was appropriate to obtain another 
examination, and etiological opinion.  

While it is true that a notation of "unknown" etiology does 
not weigh against the claim (or for the claim), tinnitus is 
first shown in 2005, about five years after separation from 
service, and the Veteran has stated in written testimony that 
her symptoms began about a year prior to her April 200 
letter.  Under the circumstances, as there is no competent 
evidence to show that the Veteran was treated for tinnitus 
during service, or that it is related to the veteran's 
service, no further development is warranted.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2008); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

Similarly, with regard to the claim for an eye disability, 
the Veteran has been afforded an examination, however, an 
etiological opinion has not been obtained.  However, there is 
no competent evidence to show that the Veteran was treated 
for relevant eye symptoms during service, the earliest post-
service medical evidence of treatment is dated more than a 
year after separation from service, and there is no competent 
evidence to show that a current eye disability is related to 
her service.  Therefore, no further development is warranted.  
Id.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


